[Cite as State v. Boykin, 2022-Ohio-3485.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

STATE OF OHIO,                                  CASE NOS. 2021-P-0103
                                                          2021-P-0104
                 Plaintiff-Appellee,
                                                Criminal Appeals from the
        -v-                                     Court of Common Pleas

COREY L. BOYKIN,
                                                Trial Court Nos. 2021 CR 00121
                 Defendant-Appellant.                            2021 CR 00527


                                             OPINION

                                  Decided: September 30, 2022
                                Judgment: Reversed and remanded


Victor V. Vigluicci, Portage County Prosecutor, and Theresa M. Scahill, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Paul M. Grant, 209 South Main Street, Eighth Floor, Suite 3, Akron, OH 44308 (For
Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Corey L. Boykin, appeals from the sentence of the Portage

County Court of Common Pleas after he pleaded guilty to two counts of violating a

protection order and one count of menacing by stalking. We reverse the judgment of the

trial court and remand the matter.

        {¶2}     Appellant entered guilty pleas to one count of violating a protection order,

in violation of R.C. 2919.27, a felony of the third degree; one count of menacing by

stalking, in violation of R.C. 2903.211, a felony of the fourth degree; and a separate count

of violating a protection order, in violation of R.C. 2919.27, a misdemeanor of the first
degree. In its judgment on sentence, the trial court sentenced appellant to an aggregate

term of 54 months imprisonment. Appellant now appeals and assigns the following as

error:

         {¶3}   “The trial court erred to the prejudice of Mr. Boykin by imposing maximum,

consecutive sentences in violation of Mr. Boykin’s rights under the Sixth and Fourteenth

Amendments to the United States Constitution, and Article I, Sections 10 and 16 of the

Ohio Constitution.”

         {¶4}   Appellant argues the trial court erred in imposing maximum sentences

because it failed to give sufficient consideration of the R.C. 2929.12 factors; he also

asserts its findings under that statutory provision are unsupported by the record. Further,

appellant contends the trial court committed error in imposing consecutive sentences

because it failed to make the required findings under R.C. 2929.14(C)(4).

         {¶5}   “The court hearing an appeal [of a felony sentence] shall review the record,

including the findings underlying the sentence or modification given by the sentencing

court.” R.C. 2953.08(G)(2). “The appellate court may increase, reduce, or otherwise

modify a sentence that is appealed under this section or may vacate the sentence and

remand the matter to the sentencing court for resentencing * * * if it clearly and

convincingly finds * * * [t]hat the record does not support the sentencing court's findings

under division * * * (C)(4) of section 2929.14, or * * * [t]hat the sentence is otherwise

contrary to law.” R.C. 2953.08(G)(2)(a) and (b).

         {¶6}   The   Ohio    Supreme    Court has clarified     the   application of R.C.

2953.08(G)(2) in relation to R.C. 2929.11 and R.C. 2929.12 and held that it does not allow

an appellate court to vacate a sentence based on “lack of support in the record for a trial

                                              2

Case Nos. 2021-P-0103 and 2021-P-0104
court’s findings” or to “independently weigh the evidence in the record and substitute its

judgment for that of the trial court.” State v. Jones , 163 Ohio St.3d 242, 2020-Ohio-6729,

¶ 29 and 42.1 Thus, to the extent appellant asserts the trial court’s findings under the

R.C. 2929.12 factors were unsupported by the record and/or it failed to give sufficient

weight to those factors, his arguments lack merit.

        {¶7}    Pursuant to R.C. 2929.14(C)(4), separate prison terms for multiple offenses

may be ordered to be served consecutively if the court finds it is “necessary to protect the

public from future crime or to punish the offender and that consecutive sentences are not

disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public,” and if the court also finds any of the factors in R.C.

2929.14(C)(4)(a) through (c) are present. Those factors include the following:

        {¶8}    (a) The offender committed one or more of the multiple offenses while the

offender was awaiting trial or sentencing, was under a sanction imposed pursuant

to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-release

control for a prior offense.

        {¶9}    (b) At least two of the multiple offenses were committed as part of one or

more courses of conduct, and the harm caused by two or more of the multiple offenses

so committed was so great or unusual that no single prison term for any of the offenses




1. In State v. Bryant, ___ Ohio St.3d ___, 2022-Ohio-1878, the Supreme Court recently clarified its
holding in Jones, supra, emphasizing that although an appellate court may not reweigh the R.C. 2929.11
and R.C. 2929.12 findings of a trial court, it is not completely prevented from reviewing a trial court’s
considerations that are not within the gamut of those statutes. Specifically, the court held that “[n]othing
about [the Jones] holding should be construed as prohibiting appellate review of a sentence when the
claim is that the sentence was improperly imposed based on impermissible considerations—i.e.,
considerations that fall outside those that are contained in R.C. 2929.11 and 2929.12.” Bryant, supra, at
¶22.
                                                      3

Case Nos. 2021-P-0103 and 2021-P-0104
committed as part of any of the courses of conduct adequately reflects the seriousness

of the offender’s conduct.

       {¶10} (c) The offender’s history of criminal conduct demonstrates that consecutive

sentences are necessary to protect the public from future crime by the offender.

       {¶11} “[T]o impose consecutive terms of imprisonment, a trial court is required to

make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing and

incorporate its findings into its sentencing entry.” State v. Bonnell, 140 Ohio St.3d 209,

2014-Ohio-3177, ¶37.

       {¶12} During appellant’s sentencing hearing, the trial court pronounced the

following sentence on record:

       {¶13} Based upon your history and my review of the PSI, I’m going to find
             that you are not amenable to community control sanctions and that
             a prison sentence is consistent with the purposes and principles of
             sentencing. Therefore, for this felony of the third degree, it’s the
             sentence of this court that you serve thirty-six months in the Ohio
             Department of Corrections.

       {¶14} For the felony of the fourth degree, it’s the sentence of the court that
             you serve eighteen months in the Ohio Department of Corrections.
             I’m ordering those run concurrently, not consecutively, with each
             other, for a total of thirty-six months in prison.

       {¶15} The misdemeanor, I’m sentencing you to six months in the Portage
             County Jail. That will, of course, run concurrently.

       {¶16} The trial court expressed a clear intention at the sentencing hearing that

each sentence would run concurrently with one another. Not only was there no mention

of the R.C. 2929.14(C)(4) factors, the trial court, in no uncertain terms, stated appellant’s

sentences will run concurrently “not consecutively.” In its judgment entry, however, the

trial court, after making general, generic findings pursuant to R.C. 2929.14(C)(4), ordered

appellant’s sentences to run consecutively. Because there was no ambiguity in the
                                             4

Case Nos. 2021-P-0103 and 2021-P-0104
sentencing order pronounced in open court, that was made in parties’ presence, we

conclude the imposition of consecutive sentences in the judgment was an administrative

oversight. The court clearly, by its unequivocal representations, intended appellant’s

sentences to be served concurrently, not consecutively.         We therefore reverse and

remand the matter for the trial court to correct the record to accurately reflect appellant’s

sentences shall be served concurrently.

       {¶17} Appellant’s assignment of error has merit.

       {¶18} The judgment of the Portage County Court of Common Pleas is reversed

and remanded for the limited purpose of correcting its judgment on sentence.



MARY JANE TRAPP, J.,

MATT LYNCH, J.,

concur.




                                             5

Case Nos. 2021-P-0103 and 2021-P-0104